Exhibit 10.1

SIXTH AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                    This SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) is dated as of and effective nunc pro tunc as of
June 30, 2003, and entered into by and between UNIVERSAL STAINLESS & ALLOY
PRODUCTS, INC., a corporation organized and existing under the laws of the state
of Delaware (the “Borrower”), and PNC BANK, NATIONAL ASSOCIATION (the “Bank”),
and amends that certain Second Amended and Restated Credit Agreement dated as of
January 30, 1998, by and between the Borrower and the Bank (the Second Amended
and Restated Credit Agreement, as amended prior to the date hereof, is
hereinafter referred to as the “Existing Credit Agreement”).

W I T N E S S E T H :

                    WHEREAS, the Borrower and the Bank entered into the Existing
Credit Agreement; and

                    WHEREAS, upon the request of the Borrower, the Bank has
agreed to modify the Existing Credit Agreement effective as of June 30, 2003,
nunc pro tunc, all as more particularly set forth herein.

                    NOW THEREFORE, in consideration of the foregoing premises,
the mutual covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
with the intent to be legally bound hereby, the parties hereto agree as follows:

ARTICLE I
AMENDMENTS TO EXISTING CREDIT AGREEMENT

                    Section 1.01    Amendments to Section 1.1 of the Existing
Credit Agreement.

        (a)        The following defined terms and the definitions therefor are
hereby added to Section 1.1 of the Existing Credit Agreement and inserted in
correct alphabetical order:

            Consolidated Total Indebtedness: The Indebtedness of the Borrower
and its Subsidiaries on a Consolidated basis, as determined in accordance with
GAAP consistently applied. Any reference herein to the term “Consolidated
Indebtedness” shall have the same meaning as “Consolidated Total Indebtedness”
set forth herein.


            Sixth Amendment: The Sixth Amendment to Second Amended and Restated
Credit Agreement entered into by and between the Borrower and the Bank and dated
as of and effective nunc pro tunc as of June 30, 2003.



--------------------------------------------------------------------------------

            Sixth Amendment Effective Date: This term shall have the meaning
given to it in Section 3.02 of the Sixth Amendment.


        (b)        The definition for the following defined terms contained in
the Existing Credit Agreement are hereby amended and restated in their entirety
as follows:

                    Applicable Margin: The percentage (expressed in basis
points) determined from time to time based upon the ratio of the Borrower’s
Consolidated Total Indebtedness to the Borrower’s Consolidated EBITDA set forth
under the relevant column heading below.


          Ratio of Consolidated
Total Indebtedness to
Consolidated EBITDA
Revolving Credit
Loans
TERM LOAN Euro-
Rate
Base
Rate LEVEL I Less than 1:0 to 1:00 100 100 0 LEVEL II Equal to or greater than
1.0 to
1.0 but less than 1.5 to 1.0 100 125 0 LEVEL III Equal to or greater than 1.5 to
1.0 but less than 2.0 to 1.0 75 150 0 LEVEL IV Equal to or greater than 2.0 75
175 0 LEVEL V Equal to or greater than 2.5 25 225 0



                    EBITDA:  For the period in question (tested on a rolling
four-quarters basis as of the end of the Fiscal Quarter in question): the sum of
(i) Consolidated Net Income, plus (ii) Consolidated income tax expense, plus
(iii) Consolidated interest expense, plus (iv) Consolidated depreciation
expense, plus (v) Consolidated amortization expense, each determined in
accordance with GAAP, excluding (A) any non-recurring or extraordinary income or
losses for such period in question determined in accordance with GAAP and (B)
the Net Income of any other Person acquired by the Borrower in a transaction
accounted for as a pooling of interests for any period prior to the date of such
acquisition; provided, however, that for the Fiscal Quarter ending (x) September
30, 2003, EBITDA shall be equal to the sum of items (i), (ii), (iii), (iv) and
(v) above of this definition, less items (A) and (B) of this definition, for the
three (3) month period ending September 30, 2003, multiplied by four (4); (y)
December 31, 2003, EBITDA shall be equal to the sum of items (i), (ii), (iii),
(iv) and (v) above of this definition, less items (A) and (B) of this
definition, for the six (6) month period ending December 31, 2003, multiplied by
two (2); and (z) March 31, 2004, EBITDA shall be equal to the sum of items (i),
(ii), (iii), (iv) and (v) above of this definition, less items (A) and (B) of
this definition, for the nine (9) month period ending March 31, 2004, multiplied
by one and three thousand three hundred thirty three millionths (1.3333).


                    Section 1.02   Amendment to Subsection 6.4(iii) of the
Existing Credit Agreement. Subsection 6.4(iii) of the Existing Credit Agreement
is hereby amended and restated to read as follows:


- 2 -



--------------------------------------------------------------------------------

                 (iii)      Leverage.   (x) Prior to January 1, 2003, the
Borrower’s ratio of Consolidated Total Indebtedness to EBITDA, shall at all
times not exceed 2.50:1.00, (y) on and after January 1, 2003, but prior to
January 1, 2004, the Borrower’s ratio of Consolidated Total Indebtedness to
EBITDA, shall at all times not exceed 3.50:1.00, and (z) on and after January 1,
2004, the Borrower’s ratio of Consolidated Total Indebtedness to EBITDA, shall
at all times not exceed 2.50:1.00; provided, however, that for the Fiscal
Quarter ending June 30, 2003 the Borrower shall not be required to maintain, and
the Bank shall not test, the ratio of Consolidated Total Indebtedness to EBITDA
at the levels set forth above.


                    Section 1.03   Amendment to Subsection 6.4(iv) of the
Existing Credit Agreement. Subsection 6.4(iv) of the Existing Credit Agreement
is hereby amended and restated to read as follows:


                  (iv)       Consolidated Debt Service Ratio. (x) Prior to
January 1, 2003, as at the end of each Fiscal Quarter occurring during such
period, the ratio of the Borrower’s EBITDA to Consolidated Debt Service shall
not be less than 2.0:1.0, (y) on and after January 1, 2003, but prior to January
1, 2004, as at the end of each Fiscal Quarter occurring during such period, the
ratio of the Borrower’s EBITDA to Consolidated Debt Service shall not be less
than 1.5:1.0, and (z) on and after January 1, 2004, as at the end of each Fiscal
Quarter occurring during such period, the ratio of the Borrower’s EBITDA to
Consolidated Debt Service shall not be less than 2.0:1.0; provided, however,
that for the Fiscal Quarter ending June 30, 2003, the Borrower shall not be
required to maintain, and the Bank shall not test, the ratio of EBITDA to
Consolidated Debt Service at the levels set forth above.


                    Section 1.04   Amendment to Section 6.4 of the Existing
Credit Agreement. Section 6.4 of the Existing Credit Agreement is hereby amended
by inserting a new Subsection 6.4(v) at the end thereto, which shall read as
follows:


                  (v)       Minimum EBITDA. For the Fiscal Quarter ending June
30, 2003, the Borrower shall maintain a minimum EBITDA of at least $100,000.


                    Section 1.05   No Other Amendments. The amendments to the
Existing Credit Agreement set forth herein do not either implicitly or
explicitly alter, waive or amend, except as expressly provided in this
Amendment, the provisions of the Existing Credit Agreement. The amendments set
forth herein do not waive, now or in the future, compliance with any other
covenant, term or condition to be performed or complied with nor do they impair
any rights or remedies of the Bank under the Existing Credit Agreement with
respect to any such violation. Nothing in this Amendment shall be deemed or
construed to be a waiver or release of, or a limitation upon, the Bank’s
exercise of any of its rights and remedies under the Existing Credit Agreement
or any other document or instrument delivered in connection therewith, whether
arising as a consequence of any Events of Default which may now exist or
otherwise, and all such rights and remedies are hereby expressly reserved.


- 3 -



--------------------------------------------------------------------------------

ARTICLE II
BORROWER’S SUPPLEMENTAL REPRESENTATIONS

                    Section 2.01   Incorporation by Reference. As an inducement
to the Bank to enter into this Amendment, (i) the Borrower hereby repeats and
remakes herein, for the benefit of the Bank, the representations and warranties
made by the Borrower in Sections 4.1 through 4.23, inclusive, of the Existing
Credit Agreement, as amended hereby, except that for purposes hereof such
representations and warranties shall be deemed to extend to and cover this
Amendment and are remade as of the Sixth Amendment Effective Date, and (ii) the
Borrower hereby represents and warrants that on and as the Sixth Amendment
Effective Date that no Default or Event of Default has occurred and is
continuing.


ARTICLE III
CONDITIONS PRECEDENT

                    Section 3.01   Conditions Precedent. Each of the following
shall be a condition precedent to the effectiveness of this Amendment:

          (a)         The Bank shall have received, on or before the Sixth
Amendment Effective Date, the following items, each, unless otherwise indicated,
dated on or before the Sixth Amendment Effective Date and in form and substance
satisfactory to the Bank:


                        (i)    A duly executed counterpart original of this
Amendment;


                        (ii)    A certificate from the Secretary of the Borrower
certifying that the Articles of Incorporation and Bylaws of the Borrower
previously delivered to the Bank are true, complete, and correct;


                        (iii)    A certificate from the Secretary of the
Borrower certifying the corporate resolutions of the Borrower authorizing the
execution and delivery of this Amendment and the officers of the Borrower
authorized to execute and deliver this Amendment on behalf of the Borrower; and


                        (iv)    Such other instruments, documents and opinions
of counsel as the Bank shall reasonably require, all of which shall be
satisfactory in form and content to the Bank


          (b)         The following statements shall be true and correct on the
Sixth Amendment Effective Date, and the Borrower shall deliver to the Bank a
certificate certifying that:


                        (i)    after giving effect to this Sixth Amendment, the
representations and warranties made pursuant to this Amendment and in the other
Loan Documents, as amended hereby, are true and correct on and as of the Sixth
Amendment Effective Date as though made on and as of such date;


- 4 -



--------------------------------------------------------------------------------

                    (ii)       no petition by or against the Borrower or any
Subsidiary of the Borrower has at any time been filed under the United States
Bankruptcy Code or under any similar act;

                    (iii)       after giving effect to this Sixth Amendment, no
Event of Default or event which with the giving of notice, the passage of time
or both would become an Event of Default has occurred and is continuing, or
would result from the execution of or performance under this Amendment;

                    (iv)       after giving effect to this Sixth Amendment, no
material adverse change in the properties, business, operations, financial
condition or prospects of the Borrower has occurred which has not been disclosed
in writing to the Bank; and

                    (v)       after giving effect to this Sixth Amendment, the
Borrower has in all material respects performed all agreements, covenants and
conditions required to be performed on or prior to the date hereof under the
Existing Credit Agreement and the other Loan Documents.

                    Section 3.02      Sixth Amendment Effective Date.   Upon
completion of the conditions set forth in Section 3.01 of this Sixth Amendment,
the effective date of this Sixth Amendment is deemed to be June 30, 2003, nunc
pro tunc.

ARTICLE IV
GENERAL PROVISIONS

                    Section 4.01      Ratification of Terms.   Except as
expressly amended by this Amendment, the Existing Credit Agreement and each and
every representation, warranty, covenant, term and condition contained therein
is specifically ratified and confirmed. The Borrower hereby confirms that any
collateral for the Obligations, including but not limited to liens,
Encumbrances, security interests, mortgages and pledges granted by the Borrower
or third parties, shall continue unimpaired and in full force and effect. THE
BORROWER EXPRESSLY RATIFIES AND CONFIRMS THE CONFESSION OF JUDGMENT AND WAIVER
OF JURY TRIAL PROVISIONS CONTAINED IN THE EXISTING CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

                    Section 4.02      References.   All notices, communications,
agreements, certificates, documents or other instruments executed and delivered
after the execution and delivery of this Amendment in connection with the
Existing Credit Agreement, any of the other Loan Documents or the transactions
contemplated thereby may refer to the Existing Credit Agreement without making
specific reference to this Amendment, but nevertheless all such references shall
include this Amendment unless the context requires otherwise. From and after the
Sixth Amendment Effective Date, all references in the Existing Credit Agreement
and each of the other Loan Documents to the Existing Credit Agreement shall be
deemed to be references to the Existing Credit Agreement, as amended hereby.

- 5 -



--------------------------------------------------------------------------------

                    Section 4.03      Incorporation Into Existing Credit
Agreement.   This Amendment is deemed incorporated into the Existing Credit
Agreement. To the extent that any term or provision of this Amendment is or may
be deemed expressly inconsistent with any term or provision of the Existing
Credit Agreement, the terms and provisions hereof shall control.

                    Section 4.04      Counterparts.   This Amendment may be
executed in different counterparts, each of which when executed by the Borrower
and the Bank shall be regarded as an original, and all such counterparts shall
constitute one amendment.

                    Section 4.05      Capitalized Terms.   Except for proper
nouns and as otherwise defined herein, capitalized terms used herein as defined
terms shall have the same meanings herein as are ascribed to them in the
Existing Credit Agreement, as amended hereby.

                    Section 4.06      Taxes.   The Borrower shall pay any and
all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Amendment
and such other documents and instruments as are delivered in connection herewith
and agrees to save the Bank harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees.

                    Section 4.07      Costs and Expenses.   The Borrower will
pay all costs and expenses of the Bank (including, without limitation, the
reasonable fees and the disbursements of the Bank’s counsel, Tucker Arensberg,
P.C.) in connection with the preparation, execution and delivery of this
Amendment and the other documents, instruments and certificates delivered in
connection herewith.

                    Section 4.08  GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO THE PROVISIONS
THEREOF REGARDING CONFLICTS OF LAW.

                    Section 4.09      Headings.   The headings of the sections
in this Amendment are for purposes of reference only and shall not be deemed to
be a part hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 6 -



--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, the parties hereto, with the intent to be legally
bound hereby, have caused this Sixth Amendment to Second Amended and Restated
Credit Agreement to be duly executed by their respective proper and duly
authorized officers as a document under seal, as of, and effective, nunc pro
tunc as of, the day and year first above written.

      ATTEST:   UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.       By: /s/ PAUL A.
MCGRATH   (SEAL)   By: /s/ RICHARD M. UBINGER   (SEAL)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name: Paul A. McGrath   Name: Richard M. Ubinger Title: Secretary   Title: Chief
Financial Officer                   PNC BANK, NATIONAL ASSOCIATION             
    By: /s/ DAVID B. GOOKIN   (SEAL)      

--------------------------------------------------------------------------------

      Name: David B. Gookin       Title: Vice President

- 7 -